Case 1:21-cr-20106-RNS Document 6 Entered on FLSD Docket 03/08/2021 Page 1 of 1




                                  UN ITED STA TES D ISTR ICT C O UR T
                                  SO UTH ERN D ISTRIC T O F FLO RIDA

                                  CA SE NO .21-CR -20106-SCO LA


   UNITED STATES O F AM ERICA

   VS.

   M ARTIN V ALD ES,etaL


                                                O RD ER

          'lhism atterisbeforethe Courton the M otion ofthe United Statesto Unsealthe Indictm ent

   in thiscase,and having review ed thefile and being fully advised in the prem ises,itis:

          ORDERED AN D AD JUDG ED thatthe m otion ishereby granted. The Indictm entand a11

   accom panying docum entsin thiscase are hcrcby uns led.

          DON E AN D ORDERED atM iam i,Florid this 8t                or arch, 021.


                                                             /                  .-
                                                         O    LE JOHN J.O 'SU LLIVAN
                                                       1EF N ITED STATES M AG ISTRATE JUDG E



          LaurenM .Elfner,U.S.D epartmentofJustice
          JoshuaD .Rothm an,U .S.DepartmentofJustice
